Filed 6/25/13 Evanston Ins. v. 155 Hamilton Development CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

EVANSTON INSURANCE COMPANY,                                             B243145

         Cross-complainant and Appellant,                               (Los Angeles County
                                                                        Super. Ct. No. BC447544)
         v.

155 HAMILTON DEVELOPMENT, LLC
et al.,

         Cross-defendants and Respondents.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Deirdre
Hill, Judge. Affirmed.


         Manning, Kass, Ellrod, Ramirez, Trester, John M. Hochhausler and Ladell Hulet
Muhlestein for Cross-complainant and Appellant.


         James Mortensen for Cross-defendants and Respondents.
       The issue presented in this insurance coverage action is whether a claim was
“received” by an insured corporation within the meaning of a “claims made” insurance
policy before the date on which the policy was cancelled. The trial court interpreted the
term “received by the insured,” which was undefined in the policy, to mean that a claim
letter was deposited in the mailbox at the insured’s place of business. Applying the
presumption accorded by Evidence Code section 641, the trial court then found that two
claim letters sent by first class mail to the insured’s address of record was received by the
insured before the policy cancellation date, despite testimony by the insured’s sole
employee that he did not see either letter until after the instant lawsuit commenced. The
trial court concluded that the claim was covered under the policy and on that basis
entered judgment against the insurer. We affirm the judgment.
                                     BACKGROUND
The parties
       Appellant Evanston Insurance Company (Evanston) issued a professional liability
insurance policy to Greg Riley, P.E., The Structural Engineering Consultants, Inc. (SEC)
as the named insured. Greg Riley (Riley) was the principal engineer, owner, and
president of SEC. SEC performed structural engineering services for respondents 155
Hamilton Development, LLC and 155 Hamilton, Ltd. (collectively, Hamilton) at a
condominium project being developed by Hamilton in Beverly Hills (the project).
The policy
       The professional liability insurance policy issued by Evanston to SEC (the policy)
provides indemnity coverage and defense against claims made during the policy period of
June 1, 2007 to June 1, 2008. The policy was cancelled effective March 21, 2008
because SEC defaulted on a loan that funded the policy premiums.
       The policy’s insuring provision provides in relevant part:
       “The Company shall pay on behalf of the Insured all sums in excess of the
       Deductible amount . . . , which the Insured shall become legally obligated
       to pay as Damages as a result of Claims first made against the Insured
       during the Policy Period . . . and reported to the Company . . . , by reason
       of a Wrongful Act . . . .”

                                              2
       The policy defines “Claim” as follows: “Claim means a written demand received
by the Insured for money or remedial Professional Services involving this policy . . . .”
The claim and underlying action
       During the summer of 2007, Hamilton discovered structural problems in the
project. Hamilton notified SEC, and SEC prepared plans to address those problems.
       In July 2007, SEC relocated its offices from 27200 Tourney Road, Suite 390, in
Valencia, California, 91355, to a new location, also in Valencia and within the same zip
code, at 25115 Avenue Stanford, Suite B-125. At the time SEC moved its offices, it
placed a mail forwarding order with the post office, requesting that mail be forwarded
from the Tourney Road address to the new address on Avenue Stanford. SEC thereafter
received forwarded mail at the Avenue Stanford address.
       In the fall of 2007, SEC began experiencing financial difficulties. By February
2008, SEC had laid off all of its employees except Riley.
       In March and April 2008, Hamilton sent four letters to SEC informing SEC that
structural problems at the project had resulted in increased costs ranging from $700,000
to $1 million, and asking SEC to put its insurance company on notice of the claim. The
letters, dated March 10, 2008, March 15, 2008, March 27, 2008, and April 29, 2008, were
sent by Hamilton’s attorney via first class mail to SEC’s Tourney Road address, which
was the address then listed for SEC on its own website and on the website for the
California Secretary of State. None of the four letters was returned to Hamilton by the
postal service as undeliverable.
       Of the four letters sent by Hamilton’s attorney, only the April 29, 2008 letter was
seen by Riley before the instant lawsuit commenced. Riley saw the April 29, 2008 letter
in early May 2008, at SEC’s new address on Avenue Stanford. The April 29, 2008 letter
had arrived by mail at the Avenue Stanford address, even though it was addressed to
SEC’s former Tourney Road address.
       Hamilton sued SEC in October of 2009 for engineering defects in the project (the
underlying action). SEC tendered the lawsuit to Evanston, who notified SEC on
November 9, 2009, that no coverage was available under the policy.

                                             3
          SEC filed for bankruptcy on December 29, 2008. Hamilton obtained an order
from the bankruptcy court lifting the automatic stay so that it could proceed in the
underlying action for purposes of collecting insurance proceeds available to SEC.
The instant action
          SEC filed the instant declaratory relief action against Evanston, seeking a
determination that SEC had no coverage available to it under the policy but that Evanston
owed SEC a duty to defend the underlying action until the trial court issued its decision
regarding coverage under the policy. In its complaint, SEC alleged that it received
Hamilton’s claim in early May 2008, more than a month after the policy had been
cancelled. Evanston filed a cross-complaint for declaratory relief against SEC and
Hamilton seeking a determination that the underlying action was not covered under the
policy.
The trial
          The matter proceeded to a court trial. For purposes of the trial, the parties agreed
and stipulated that the policy was cancelled on March 21, 2008, for SEC’s nonpayment of
the policy premium and that no claim received by SEC on or after that date could be
considered timely under the terms of the policy. The parties further stipulated that
Evanston had received notice of Hamilton’s claim “as soon as practicable,” as required
under the policy, and that the sole basis for rejecting the claim was Evanston’s contention
that the claim was not received by SEC prior to the policy cancellation date.
          At the trial, Hamilton’s attorney, James Mortensen, testified he sent four letters to
SEC notifying SEC of construction defects in the project and asking SEC to contact its
insurance carrier. The letters, dated March 10, March 15, March 27, and April 29, 2008,
were sent by first class mail to the address listed for SEC on its own website and on the
website for the California Secretary of State, and were mailed either on the date indicated
on the letter or the following day. None of the letters was returned as undeliverable.
          Riley testified that SEC filed a mail forwarding order with the post office in July
2007 when SEC moved its office from Tourney Road to Avenue Stanford. SEC
thereafter began receiving mail at the Avenue Stanford address which had been

                                                4
forwarded from the former Tourney Road address. Riley further testified that of the four
claim letters sent by Hamilton’s counsel to SEC, the April 29, 2008 letter was only one
he saw before the instant litigation commenced. The April 29, 2008 letter arrived by mail
at SEC’s Avenue Stanford address and Riley opened the letter in early May 2008.
Because of SEC’s financial difficulties, Riley was the sole remaining employee at SEC
after February 2008 and the only person who would thereafter open SEC’s mail. Riley
described conditions at SEC at that time as chaotic and admitted that mail may have
remained unopened for months. Riley further testified he did not know whether any of
Hamilton’s previous claim letters dated March 10, 15, or 27, 2008 had been delivered to
SEC’s Avenue Stanford address.
       Evanston’s claims manager, Melanie Brown, testified that the term “received by
the Insured” as used in the policy can have several meanings. Brown agreed the term
could mean deposit of a sealed claim letter in the mailbox at the insured’s office. Brown
further agreed that the insured would not have to open a sealed claim letter deposited in
the insured’s mailbox and read the contents of the letter in order to be deemed to have
received the claim.
       At the conclusion of the trial, the trial court found that Hamilton sent four claim
letters on or within a day of March 10, 15, 27 and April 29, 2008, by first class mail to
SEC at its Tourney Road address, which was SEC’s then address of record with the
California Secretary of State’s office. Applying the presumption accorded by Evidence
Code section 641, the trial court then found that it was more likely than not that
Hamilton’s claim letters dated March 10, 2008 and March 15, 2008, were received by
SEC in the ordinary course of mail before the March 21, 2008 policy cancellation date.
That presumption, the trial court found, was not rebutted by any evidence produced by
Evanston. The trial court concluded that Hamilton’s claim letters were properly
addressed to SEC’s Tourney Road address because Hamilton was entitled to rely on that
address as SEC’s address of record listed with the California Secretary of State and on
SEC’s own website. The trial court further found that it was “probable” that Hamilton’s
March 10 and March 15, 2008 letters were delivered by mail to SEC’s Avenue Stanford

                                             5
address before the March 21, 2008 policy cancellation date because both the Avenue
Stanford and the Tourney Road addresses were located within the same zip code and the
forwarding process would not have resulted in any significant delay in the delivery of
forwarded mail. The trial court concluded that the term “received” by the insured was
ambiguous, and that the term could reasonably be interpreted to mean deposit in SEC’s
mailbox, either at the former Tourney Road address or at the subsequent Avenue Stanford
address.
       The trial court ruled that the claim was covered under Evanston’s policy and
entered judgment against Evanston. This appeal followed.
                            EVANSTON’S CONTENTIONS
       Evanston contends the trial court erred as a matter of law by concluding that
deposit of Hamilton’s claim in SEC’s mailbox, without SEC’s awareness of the claim,
was a claim “received by the Insured” within the meaning of the policy. Evanston further
contends the trial court erred by applying Evidence Code section 641, and that absent the
presumption accorded by that statute, there was insufficient evidence to sustain
Hamilton’s burden of proving that a claim was timely received.1
                                      DISCUSSION
I. Interpreting the policy language
       A. General principles
       The principles applicable to the interpretation of an insurance policy are the same
as those that govern the interpretation of contracts generally. (Bank of the West v.
Superior Court (1992) 2 Cal.4th 1254, 1264.) The parties’ mutual intention at the time
the contract is formed governs interpretation. (AIU Ins. Co. v. Superior Court (1990) 51
Cal.3d 807, 821.) “If possible, we infer this intent solely from the written provisions of
the insurance policy. [Citation.] If the policy language ‘is clear and explicit, it governs.’
[Citation.] [¶] When interpreting a policy provision, we must give its terms their

1      Evanston’s appeal initially challenged the trial court’s determination that Evanston
owed SEC a duty to defend the underlying action; however, Evanston withdrew this
challenge after certain settlements rendered the issue moot.
                                              6
‘“ordinary and popular sense,” unless “used by the parties in a technical sense or a special
meaning is given to them by usage.”’ [Citations.] We must also interpret these terms ‘in
context’ [citation], and give effect ‘to every part’ of the policy with ‘each clause helping
to interpret the other.’ [Citations.]” (Palmer v. Truck Ins. Exchange (1999) 21 Cal.4th
1109, 1115.) “‘A policy provision will be considered ambiguous when it is capable of
two or more constructions, both of which are reasonable. [Citation.] But language in a
contract must be interpreted as a whole, and in the circumstances of the case, and cannot
be found to be ambiguous in the abstract.’ [Citation.]” (ACS Systems, Inc. v. St. Paul
Fire & Marine Ins. Co. (2007) 147 Cal.App.4th 137, 146.)
       B. The meaning of “received by the Insured”
       The policy does not define the term “received by the Insured.” The term may
reasonably be construed to have several different meanings, as evidenced by the different
interpretations advanced by the parties in this case. The trial court interpreted the term
to mean deposit by the postal service in the mailbox at SEC’s place of business. This
interpretation is supported by the testimony of Evanston’s own claims manager, Melanie
Brown, who agreed that the term “received by the Insured,” as used in the policy, can
have several meanings, including deposit of a claim letter in the insured’s mailbox.
Brown also confirmed that a claim letter deposited in the insured’s mailbox would be
deemed “received” under the policy whether or not the insured opened the letter and
became aware of its contents.
       Evanston claims that Brown’s testimony was an inadmissible legal conclusion.
Evanston raised no objection to this testimony in the trial court below, however, and
therefore forfeited the right to challenge its admissibility on appeal. The record shows
that the trial court sustained Evanston’s objection to the following question by
Hamilton’s counsel to Brown, before Brown responded to the question, on the ground
that it called for a legal conclusion: “So that would mean that if the letter of March 15th
hit Mr. Riley’s mailbox before March 21st, 2008, a valid claim would have been stated?”
Hamilton’s counsel then rephrased the question and obtained the following response from
Brown, without any objection:

                                              7
       “Q: If the letter of March 15th had hit Mr. Riley’s mailbox before March
       21st of 2008, for Evanston’s purposes it would be considered that Mr. Riley
       and SEC had received notice of the claim within the policy period?

       “A: Yes.”

       Hamilton’s counsel also elicited the following testimony from Brown, without any
objection from Evanston:

       “Q: If the letter, the envelope, the sealed envelope containing the claim is
       placed in the mailbox of the insured’s office or residence or whatever the
       address is, does that not also constitute a receipt of the letter, receiving the
       letter?

       “A: That would constitute receipt of a letter.”

The foregoing testimony was admissible to show Evanston’s claim handling procedures.
       Evanston argues that the term “received by the Insured” must be more narrowly
interpreted to mean receipt by an individual, in this case Riley, SEC’s only employee at
the time Hamilton’s letters were posted. Evanston further argues that in order for the
claim to have been “received” by SEC, Riley not only had to physically receive
Hamilton’s claim letter, he must also have opened the letter and had actual notice of its
contents. As support for its interpretation, Evanston relies on Safeco Surplus Lines Co. v.
Employers’ Reinsurance Corp. (1992) 11 Cal.App.4th 1403 (Safeco) and Bonzer v. City
of Huntington Park (1993) 20 Cal.App.4th 1474 (Bonzer). As we discuss, neither case
supports Evanston’s position.
              1. Safeco and Bonzer are distinguishable
       Safeco involved a declaratory relief action between two insurers, Safeco and ERC,
each of whom had issued a “claims made” liability insurance policy to the same insured,
but for different consecutive policy periods. At issue in that case was whether a third
party claim against the insured was “a claim first made” against the insured on October
27, 1989, the date shown on the demand letter, and therefore covered under ERC’s
policy, or on November 6, 1989, the date the insured received the letter, and therefore


                                               8
covered under Safeco’s policy. (Safeco, supra, 11 Cal.App.4th at p. 1407.) ERC’s
policy defined “claims first made” to mean “‘that the Insured has received notice of legal
process, that a demand for money or services had been made against the Insured, or that
the Insured has become aware of a proceeding, event or development which has resulted
in or could in the future result in the institution of a claim against the Insured. . . .’”
(Ibid.)
          The court in Safeco concluded that the claim was “made” on the date the insured
received the demand letter, not on the date indicated on the letter, and was therefore
covered under Safeco’s policy and not ERC’s. (Safeco, supra, 11 Cal.App.4th at p.
1407.) The court reasoned that case law as well as “common sense” supported the
principle “that a claim is not ‘made’ until the party against whom it is asserted has notice
of the claim.” (Ibid.) The court in Safeco noted that definitions of the term “claim,”
collected in prior case law, including to “ask for,” “seek to obtain,” “demand as due,” or
“assert” “necessarily imply two-party transactions.” (Id. at p. 1408.) The court
concluded that the definitions “logically lead to the conclusion that a claim is ‘made’ only
when the party claimed against learns of the claim.” (Ibid.)
          Safeco is distinguishable in several respects. Unlike the instant case, in Safeco
there was no dispute as to when or whether the insured received the claimant’s demand
letter. The court in Safeco accordingly did not address the factual issue of whether the
insured had received the demand letter.
          The policy language considered by the court in Safeco also differs from the
relevant language in Evanston’s policy. The policy in Safeco defined “claims first made”
to include “a demand for money or services” that “has been made against the Insured.”
(Safeco, supra, 11 Cal.App.4th at p. 1407.) The definition also included the insured’s
awareness of a claim or potential claim: “‘[T]he term “claims first made” shall mean . . .
that the Insured has become aware of a proceeding, event or development which has
resulted in or could in the future result in the institution of a claim against the
Insured. . . .’” (Id. at pp. 1406-1407, italics added.) The language of the policy was thus
consistent with the Safeco court’s conclusion that a claim could not be “made” against the

                                                9
insured until it became aware of the claim. In contrast, there is nothing in Evanston’s
policy that suggests the insured’s knowledge or awareness of a claim is required for the
claim to be “received by the Insured.” Evanston’s policy defines “claim” simply as “a
written demand received by the Insured.” (Italics added.) It makes no reference to the
insured’s awareness of the claim.
       For the foregoing reasons, Safeco is distinguishable from the instant case. The
Safeco court’s conclusion that a claim is “made” against an insured only when the insured
has notice of the claim was not intended to apply to the circumstances presented here.
       Evanston’s argument that the term “received by the Insured,” when the insured is a
corporation, can only mean receipt by an individual authorized to act for the corporation
is inconsistent with the language of the policy, which does not require that a claim be
received by an individual representative of the insured. Such an interpretation would
effectively require personal service of claims asserted against an insured corporation or
other form of business entity. Corporations, like individuals, can “receive” claims and
demand letters by mail. Nothing in Evanston’s policy suggests otherwise.
       Evanston cites Bonzer as further support for its argument that an actual notice
standard should apply when determining whether a claim was received by the insured.
That case, too, is factually distinguishable. In Bonzer, the respondent’s counsel mailed
notice of a hearing on a petition for writ of mandate to the City of Huntington Park.
(Bonzer, supra, 20 Cal.App.4th at p. 1477.) When no representative for the City
appeared at the hearing, an order was entered against the City. The City then filed an
unsuccessful motion for relief under Code of Civil Procedure section 473, supported by
six uncontested declarations that no notice of the hearing had been received. (Ibid.) The
Court of Appeal reversed, finding the City’s six unimpeached and uncontested
declarations that it had not received any notice of the hearing rebutted any presumption
accorded by Evidence Code section 641. In light of those declarations, the court in
Bonzer concluded that any inference that the notices were actually received was
inappropriate as a matter of law. (Bonzer, at p. 1481.)


                                            10
       Here, in contrast, Riley did not testify that Hamilton’s letters were not received at
SEC’s Avenue Stanford address; he could only state that he had not seen the letters. He
also admitted that conditions at SEC were chaotic at the time and that he may not have
attended to the mail that was delivered for months. In light of the evidence, the trial court
did not err by concluding that Riley’s testimony was insufficient to rebut the Evidence
Code section 641 presumption that Hamilton’s letters were received by SEC. Moreover,
Riley’s admissions regarding the chaotic state of SEC’s affairs at the time the letters were
posted are sufficient to support the inference that the letters were received but
overlooked, forgotten, or misplaced. Bonzer does not compel a finding to the contrary.
              2. Construing ambiguities against the insurer
       Evanston argues that the trial court’s interpretation of the policy language is unfair
to insureds generally because an insured who receives a claim in the mail but does not
have actual notice of the claim and cannot report it to the insurer in a timely manner will
forfeit coverage under its policy. Evanston further argues that the “deposit-without-
awareness” interpretation adopted by the trial court precludes an insured from ever
rebutting the presumption accorded by Evidence Code section 641, because a recipient
can never testify that a letter was not deposited in its mailbox.
       The mailbox rule applied by the trial court in this case benefits both the insurer
and the insured by setting a uniform standard, thereby enabling the parties to determine
with greater certainty whether and when a claim has been “received” by the insured. A
claim is presumed “received” when delivered in the ordinary course of mail, unless
rebutted by evidence to the contrary. Evanston’s argument that this presumption can
never be rebutted is contradicted by case authority on which Evanston itself relies. As
discussed, the court in Bonzer found that six uncontroverted and unimpeached
declarations produced by the alleged recipient that a notice of hearing sent by mail was
never received was sufficient to rebut any presumption accorded by Evidence Code
section 641 and to preclude any inference that the notice had been delivered. (Bonzer,
supra, 20 Cal.App.4th at p. 1481.) Evanston’s proposed standard, based on the insured’s


                                             11
actual knowledge of the claim, does not benefit SEC in the instant case, and we are not
persuaded that it benefits insureds generally.
II. Whether Hamilton’s claim was timely received by SEC
        Evanston contends the trial court erred by applying Evidence Code section 641
because the statute does not apply to forwarded mail and because the statutory
requirements were not met. Evanston further contends the statutory presumption, even if
applicable, was rebutted. Finally, Evanston argues that the presumption, even if not
rebutted, does not establish that the letters were delivered before the policy cancellation
date.
        A. Evidence Code section 641
        Evidence Code section 641 states: “A letter correctly addressed and properly
mailed is presumed to have been received in the ordinary course of mail.” The
presumption accorded by Evidence Code section 641 is one that affects the burden of
producing evidence. It requires the trier of fact to assume a letter correctly addressed and
properly mailed was received unless and until evidence is introduced to support a finding
that it was not. (Evid. Code, § 604.) The presumption may be rebutted by contradictory
evidence; however, the statute does not prohibit the trier of fact from drawing appropriate
inferences from the same circumstances that gave rise to the presumption. (Ibid.; Craig
v. Brown & Root, Inc. (2000) 84 Cal.App.4th 416, 421.)
        We agree with the trial court’s conclusion that Hamilton’s claim letters were
correctly addressed to SEC at the Tourney Road address because Hamilton was entitled
to rely on SEC’s then address of record listed with the California Secretary of State and
on SEC’s own website. Hamilton’s demand letter was not, as Evanston argues,
“incorrectly” addressed to the only address for SEC publicly available at the time.
Evidence Code section 641 contains no exception for forwarded mail, and Evanston cites
no authority creating such an exception. The statutory presumption that a letter correctly
addressed and properly mailed has been received by the addressee may include mail that
is forwarded to the addressee “in the ordinary course of mail.” (Evid. Code, § 641.) The
trial court did not err by concluding that Evidence Code section 641 created a rebuttable

                                             12
presumption that one or both of Hamilton’s letters dated March 10 and March 15, 2008,
were “received” by SEC in the ordinary course of mail.
       Riley’s testimony that he did not see Hamilton’s March 10 and March 15, 2008
claim letters until sometime in 2010 is insufficient to rebut the presumption that SEC
received those letters. Riley did not deny receiving the letters, nor could he make such a
denial because he did not know whether or not the letters had been delivered to SEC’s
Avenue Stanford address. (Compare Savarese v. State Farm Mut. Auto Ins. Co. (1957)
150 Cal.App.2d 518, 521 [insured’s statement that he never received written notice from
insurance company was sufficient to prove document was never mailed] with Colleen M.
v. Fertility & Surgical Associates of Thousand Oaks (2005) 132 Cal.App.4th 1466, 1478-
1480 (Colleen M.) [attorney’s testimony that he was “never aware or made aware” of
subpoena served by mail was insufficient to rebut presumption accorded by Evidence
Code section 641 that documents were received at the attorney’s office in the ordinary
course of mail].)
       Riley testified that he was the only person who would have opened SEC’s mail in
March 2008; he admitted that conditions at SEC were chaotic at that time; and he could
not deny that mail may have sat unopened for months. From this evidence, the trial court
could reasonably infer that Hamilton’s March 10 and March 15, 2008 letters were
delivered to SEC at the Stanford Avenue address in the ordinary course of mail but that
the letters were overlooked or misplaced given the chaotic circumstances at SEC’s offices
at that time. (In re Marriage of Hoffmeister (1987) 191 Cal.App.3d 351, 358 [“Where
statement of decision sets for the factual and legal basis for the decision, any conflict in
the evidence or reasonable inferences to be drawn from the facts will be resolved in
support of the determination of the trial court decision”].)
       B. Substantial evidence of delivery before March 21, 2008
       There is substantial evidence to support the trial court’s finding that it was more
likely than not that Hamilton’s letters dated March 10 and March 15, 2008, were received




                                             13
by SEC before the March 21, 2008 policy cancellation date.2 Hamilton’s attorney
testified that he sent letters dated March 10, March 15, March 27, and April 29, 2008, to
SEC by first class mail on or within a day after those respective dates to the Tourney
Road address listed for SEC on its own website and on the website for the California
Secretary of State. None of the four letters was returned as undeliverable. SEC placed a
mail forwarding order with the post office when it relocated its offices to the Avenue
Stanford address in the summer or fall of 2007 and it received mail at the Avenue
Stanford address that had been forwarded from its former Tourney Road address.
Because SEC’s former Tourney Road address and its subsequent Avenue Stanford
address were located in the same city and within the same zip code, it was unlikely that
there would have been any significant delay in the delivery of mail forwarded from the
Tourney Road address. The absence of any such delay was confirmed by Riley’s
testimony that he received Hamilton’s April 29, 2008 letter (sent by mail to SEC’s
Tourney Road address) at SEC’s Avenue Stanford address in early May 2008 -- within
three or four days after the letter was mailed. Based on this evidence, the trial court
could reasonably conclude that Hamilton’s March 10, and March 15, 2008 letters were
delivered to SEC’s Avenue Stanford address within three or four days after those letters
were mailed.




2      Although this factual finding is listed as a “conclusion of law” in the trial court’s
statement of decision, it is a factual and not a legal determination. (See Colleen M.,
supra, 132 Cal.App.4th at pp. 1479-1480 [no triable issue of fact as to whether attorney
received subpoena properly addressed and sent by mail]; see also Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 852 [preponderance of evidence standard of proof
requires a finding that the fact to be proven is more likely than not].)
                                             14
                                  DISPOSITION
     The judgment is affirmed. Hamilton is awarded its costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                             ____________________________, J.
                                             CHAVEZ

We concur:



______________________________, P. J.
BOREN



_____________________________, J.
ASHMANN-GERST




                                        15